Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19   PageID.1409   Page 1 of 28




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  TEMUJIN KENSU, INDIVIDUALLY,
  AND ON BEHALF OF ALL         Case No. 2:18-cv-11086-SFC-PTM
  OTHERS SIMILARLY SITUATED,
                               Hon. Sean F. Cox
           Plaintiff,          Mag. Judge Patricia T. Morris

        v.

  JPAY INC.

               Defendant.


  EXCOLO LAW PLLC                       MORGAN, LEWIS & BOCKIUS LLP
  Keith L. Altman (P81702)              Elizabeth Herrington (IL#6244547)
  Solomon M. Radner (P73653)            Zachary R. Lazar (IL#6325727)
  Ari Kresch (P29593)                   77 West Wacker Drive, Fifth Floor
  26700 Lahser Road, Suite 401          Chicago, IL 60601
  Southfield, MI 48033                  312-324-1000
  516-456-5885                          beth.herrington@morganlewis.com
  kaltman@lawampmmt.com
                                        HICKEY HAUCK BISHOFF & JEFFERS
                                        PLLC
  Attorneys for Plaintiff               Benjamin W. Jeffers (P57161)
                                        One Woodward Avenue, Suite 2000
                                        Detroit, MI 48226
                                        313.964.8600
                                        bjeffers@hhbjlaw.com

                                        Attorneys for Defendant

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR
          CORRECTIVE ACTION AND TO COMPEL ARBITRATION
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19                                                  PageID.1410                Page 2 of 28




                                                 TABLE OF CONTENTS


 STATEMENT OF ISSUES PRESENTED................................................................................... iii
 STATEMENT OF CONTROLLING AUTHORITY ................................................................... iv
 PRELIMINARY STATEMENT ................................................................................................... 1
 STATEMENT OF RELEVANT FACTS ...................................................................................... 5
 ARGUMENT ............................................................................................................................... 11
 I.        THIS ACTION IS STAYED ........................................................................................... 11
 II.       JPAY HAS NOT IMPROPERLY CONTACTED ANY CLASS ................................... 12
           A.         Potential Claimants Expressly Waived the Right to Participate in a Class
                      Action. .................................................................................................................. 13
           B.         The May 3, 2019 Amendment to the TOU Was Necessary and
                      Appropriate. ......................................................................................................... 15
 III.      THE KENSU TERMS ONLY APPLY TO KENSU....................................................... 17
           A.         The Informal Agreement with Eight Additional Claimants Was Non-
                      Binding. ................................................................................................................ 18
           B.         The Eight Additional Claimants Are Not Harmed by Arbitration Under the
                      TOU. .................................................................................................................... 19
 IV.       NON-PARTY CLAIMANTS ARE NOT ENTITLED TO THE RELIEF
           SOUGHT ......................................................................................................................... 20
 CONCLUSION ............................................................................................................................ 21
 CERTIFICATE OF SERVICE .................................................................................................... 23




                                                                        i
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19                                    PageID.1411           Page 3 of 28




                                        TABLE OF AUTHORITIES

                                                                                                                   Page(s)

 Cases

 Fazio v. Lehman Bros.,
   340 F.3d 386 (6th Cir. 2003) .............................................................................. 12

 Friedman v. Intervet Inc.,
    730 F. Supp. 2d 758 (N.D. Ohio 2010) .............................................................. 14

 Gulf Oil Co. v. Bernard,
   452 U.S. 89, 101 S. Ct. 2193, 68 L. Ed. 2d 693 (1981) ..................................... 15

 Kleiner v. First Nat’l Bank of Atlanta,
    751 F.2d 1193 (11th Cir. 1985) .......................................................................... 14

 Lancaster & York, LLC v. Oakland Cty. Treasurer,
   No. 333064, 2017 WL 4654937 (Mich. Ct. App. Oct. 17, 2017),
   appeal denied, 503 Mich. 870, 918 N.W.2d 187 (2018) .................................... 18

 McKee v. Audible, Inc.,
   No. CV 17-1941-GW(EX), 2018 WL 2422582 (C.D. Cal. Apr. 6,
   2018) ................................................................................................................... 14

 PTN-NRS, LLC v. Cty. of Wayne,
   No. 332135, 2017 WL 4447016 (Mich. Ct. App. Oct. 5, 2017) ........................ 19

 Simon v. Pfizer Inc.,
    398 F.3d 765 (6th Cir. 2005) .............................................................................. 12

 Ulticare, Inc. v. Cty. of Wayne,
    No. 272229, 2007 WL 2807938 (Mich. Ct. App. Sept. 27, 2007) ....................... 9

 Statutes
 9 U.S.C. § 3 ..................................................................................................1, 6, 7, 11

 9 U.S.C. § 5 .......................................................................................................passim



                                                              ii
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19       PageID.1412     Page 4 of 28




                    STATEMENT OF ISSUES PRESENTED
 1.    Whether Plaintiff’s Motion on behalf of non-parties violates the stay ordered
       by this Court and mandated by the Federal Arbitration Act, and should be
       stricken?

 Defendant answers: Yes
 2.    Whether Defendant’s Amendment of its Terms of Use, as expressly permitted
       by the terms, and necessitated by factual circumstances, with respect to non-
       parties who have waived the right to participate in a class action, constitutes
       improper communication with a class?

 Defendant answers: No

 3.    Whether this Court should enforce a non-binding agreement between
       Defendant and non-parties to this litigation?

 Defendant answers: No

 4.    Whether there is any basis for this Court to compel Defendant to arbitrate with
       non-parties under any terms other than the Terms of Use to which the non-
       parties have expressly agreed?

 Defendant answers: No




                                          iii
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19          PageID.1413    Page 5 of 28




               STATEMENT OF CONTROLLING AUTHORITY
       Pursuant to Local Rule 7.1(d)(2), Defendant states that the following

 authorities are the controlling or most appropriate authorities for the relief requested

 by Plaintiff’s motion and this opposition:

       9 U.S.C. § 3

       Fazio v. Lehman Bros., 340 F.3d 386 (6th Cir. 2003)

       Kensu v. JPay, Inc., 2019 WL 1109948, at *2 (E.D. Mich. Mar. 11, 2019)

       Kensu v. JPay, Inc., No. 2:18-cv-11086 (E.D. Mich. Oct. 22, 2018), report
       and recommendation adopted 2019 WL 1109948 (E.D. Mich. Mar. 11, 2019)

       Lancaster & York, LLC v. Oakland Cty. Treasurer, No. 333064, 2017 WL
       4654937 (Mich. Ct. App. Oct. 17, 2017), appeal denied, 503 Mich. 870, 918
       N.W.2d 187 (2018)




                                           iv
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19          PageID.1414    Page 6 of 28




                          PRELIMINARY STATEMENT
       On March 11, 2019, this Court granted Defendant JPay’s Motion to Compel

 Arbitration. (ECF No. 27.) The Court upheld the arbitration provision contained in

 JPay’s Terms of Use (“TOU”), compelled Plaintiff Temujin Kensu to arbitrate his

 claims on an individual basis, and stayed this action. (Id.) As Judge Cox wrote,

 “this action is STAYED until the conclusion of any arbitration.” (Id.) The Federal

 Arbitration Act (“FAA”) also requires that this action is stayed until the conclusion

 of Kensu’s arbitration. See 9 U.S.C. § 3.

       On December 9, 2019, both Parties to this litigation confirmed to Magistrate

 Judge Morris that Kensu’s arbitration is ongoing. (Minute Entry, 12/09/2019.) This

 has not changed. Nevertheless, on December 10, 2019, Plaintiff filed this “Motion

 for Corrective Action” in blatant violation of the stay, demanding relief on behalf of

 non-parties to this litigation. Plaintiff’s motion offers no basis to lift the stay.

 Because the action is stayed, Plaintiff’s motion must be struck.

       If the Court were to consider Plaintiff’s motion on the merits, Plaintiff’s

 motion would fail.1 Plaintiff’s first argument is founded on the false premise that

 JPay has improperly communicated with a class, and seeks relief on behalf of a class.

 As the Court expressly acknowledged, Plaintiff and all similarly situated individuals


 1
   To be clear, it is JPay’s position that the ongoing stay of this action is a threshold
 issue, which cannot be overcome, and that consideration of Plaintiff’s motion on the
 merits would violate the stay and the Federal Arbitration Act.
                                             1
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19          PageID.1415     Page 7 of 28




 have waived the right to participate in a class action lawsuit or class arbitration, and

 “[s]uch waivers are enforceable” under Michigan law. (See ECF No. 23, n. 4,

 MAGISTRATE’S REPORT       AND   RECOMMENDATION.) JPay cannot have improperly

 communicated with a class that does not exist.

       Furthermore, Plaintiff has not alleged any improper communication. As this

 Court may recall, on March 11, 2019, Kensu was compelled to arbitrate his claims

 under the TOU that was then in effect, which named JAMS as the arbitrator.

 Subsequently, in April of 2019, JPay was informed by JAMS that it would no longer

 hear prisoner arbitrations. (See ECF No. 29-1.) On May 3, 2019, as permitted by

 the terms of the TOU itself, JPay revised its arbitration agreement to provide for an

 alternative arbitration tribunal.2 But non-parties who agreed to JPay’s revised terms

 had already agreed to a valid and enforceable class action waiver and agreement to

 arbitrate. Accordingly, the revision—necessitated by circumstances beyond JPay’s

 control—did not harmfully interfere with any rights of these individuals.

       Plaintiff’s second argument improperly asks this Court to enforce a non-

 binding agreement between JPay and non-parties to this litigation. These claimants


 2
   Plaintiff’s argument is, in part, predicated on the false allegation that this revision
 occurred subsequent to the Parties’ July 18, 2019 Stipulated Order (ECF No. 34),
 despite Plaintiff having been informed otherwise in prior briefing (ECF No. 29, pp.
 5, 14, 18). This is the second time since this action was stayed that Plaintiff has
 brought a motion predicated on false factual allegations. (See ECF No. 28, falsely
 alleging that JAMS would not arbitrate this dispute because JAMS found JPay’s
 arbitration clause did not meet JAMS’ minimum standards.)
                                            2
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19          PageID.1416    Page 8 of 28




 have all expressly waived their right to participate in a class action, and are not

 parties to the action before this Court. But even if this Court could grant relief on

 behalf of non-parties, there is no contract to enforce. JPay offered a non-binding

 accommodation to opposing counsel in the interest of good faith cooperation. This

 accommodation would have permitted eight claimants to seek arbitration before a

 three-arbitrator American Arbitration Association (“AAA”) panel, as JPay had

 agreed to do with Kensu.3 After realizing the high costs charged by AAA to JPay to

 initiate each three-arbitrator panel, Plaintiff then identified an additional forty-nine

 claimants, and demanded that these arbitrations be heard under the “Kensu Terms,”

 which provide for a AAA three-arbitrator panel.4          Given Plaintiff’s bad-faith

 gamesmanship, intended to extort an unreasonable settlement under the threat of run-

 away fees, JPay rescinded its prior accommodation, and notified Plaintiff’s counsel

 that claimants would be required to bring any claims under the most recent TOU, as

 amended in May of 2019. Plaintiff asks this Court to set aside the binding TOU in

 favor of an informal accommodation. This accommodation was not a contract, as


 3
   At the time of Judge Cox’s order compelling arbitration, JPay’s Terms provided
 that arbitration would be heard by a three-arbitrator panel of JAMS. At the time of
 the stipulation, JPay’s Terms provided that arbitration would be heard by a single
 AAA arbitrator.
 4
   Plaintiff’s Motion understates the total number of claimants Plaintiff’s counsel
 purports to represent. To be clear, including Kensu, Plaintiff’s counsel is currently
 seeking individual AAA arbitrations before three-arbitrator panels for fifty-eight
 claimants, and has alluded to bringing “hundreds” of future claimants.
                                            3
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19           PageID.1417     Page 9 of 28




 the purported agreement lacks consideration. And even if the agreement were

 binding, Plaintiff’s counsel has not and cannot articulate actionable damages

 resulting from the supposed breach, as claimants are still permitted to bring their

 arbitration claims under the most recent binding TOU.

       Finally, even if Plaintiff could overcome the stay and succeed on either ground

 for relief sought, there is no basis to award the relief Plaintiff seeks. Plaintiff seeks,

 through both theories, an order requiring JPay to arbitrate individually with each

 future claimant under the “Kensu Terms” inclusive of an AAA three-arbitrator panel.

 These terms were individually negotiated and stipulated with Plaintiff Kensu, and

 were never included in any version of the TOU. What Plaintiff seeks is not “relief,”

 it is a judicial order that would rewrite the terms of the TOU so as to enable

 Plaintiff’s counsel to bring hundreds of meritless or de minimus claims against JPay

 at extraordinary cost to JPay.

       JPay respectfully requests that this Court uphold the stay currently in effect,

 as required by the FAA, and strike Plaintiff’s Motion for Corrective Action and to

 Compel Arbitration. Further, because Plaintiff’s counsel seeks arbitration on behalf

 of non-parties under the terms of this Court’s Stipulated Order, ECF No. 34, JPay

 requests that this Court issue an Order clarifying that ECF No. 34 applies only to

 Plaintiff Kensu, and no other claimants.




                                             4
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19      PageID.1418     Page 10 of 28




                      STATEMENT OF RELEVANT FACTS
       Kensu is an inmate in the custody of the Michigan Department of Corrections

 (“MDOC”). (Am. Compl. ¶ 12.) As a legal consequence of Kensu’s incarceration,

 Kensu has limited access to commerce, and may purchase products and services only

 from MDOC and vendors who contract with MDOC for such purposes. (Am.

 Compl. ¶ 31.) JPay is one such vendor, providing electronic communication

 services, tablets, media content, and accessories to inmates in the custody of MDOC.

 (Am. Compl. ¶ 33.)

       Inmates purchase JPay’s products and services through electronic kiosks and

 tablets, which require users to accept JPay’s TOU prior to making a purchase. Kensu

 first accepted the TOU in 2016, and accepted updated terms in 2017 and 2018. Each

 of these TOUs contained a broad, binding arbitration provision:

       Any dispute, claim or controversy among the parties arising out of or
       relating to this Agreement (“Dispute”) shall be finally resolved by and
       through binding arbitration administered by JAMS pursuant to its
       Comprehensive Arbitration Rules and Procedures and in accordance
       with the Expedited Procedures in those rules (the “JAMS Rules”). . . .
       Both the foregoing agreement of the parties to arbitrate any and all
       Disputes, and the results, determinations, findings, judgments and/or
       awards rendered through any such arbitration, shall be final and binding
       on the parties and may be specifically enforced by legal proceedings in
       any court of competent jurisdiction.




                                          5
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1419    Page 11 of 28




 (2016 TOU § 5(a); 2017 TOU § 8(a); 2018 TOU § 8(a).)5 The 2017 and 2018 TOU

 added clarifying language to this provision, in bolded typeface, stating that “You

 agree that, by entering into this Agreement, you and JPay are each waiving the

 right to a trial by jury or to participate in a class action or class arbitration,” as

 well as additional text at the beginning of the section stating “THIS AGREEMENT

 REQUIRES THE USE OF ARBITRATION ON AN INDIVIDUAL BASIS TO

 RESOLVE DISPUTES, RATHER THAN JURY TRIALS OR CLASS

 ACTIONS.” (2017 TOU § 8; 2018 TOU § 8 (emphasis in original).) As such, all

 persons who use JPay’s products and services expressly waive their right to

 participate in a class action.

         Kensu brought this action on April 4, 2018 asserting various claims arising

 from Kensu’s core allegation that JPay’s products and services are of deficient

 quality. (ECF No. 1.) JPay moved to compel arbitration pursuant to the TOU. (ECF

 No. 12.) Kensu then filed an Amended Complaint in an attempt to circumvent the

 arbitration provision. (ECF No. 18.) JPay filed a Motion to Compel Arbitration

 directed at the Amended Complaint. (ECF No. 19.) Magistrate Morris issued a

 Report recommending JPay’s motion be granted. (ECF No. 23.)

         Plaintiff Kensu was compelled to submit this dispute to arbitration on March

 11, 2019. (ECF No. 27.) The Federal Arbitration Act, 9 U.S.C. § 3, requires that


 5
     All three versions are included in ECF No. 19-2.
                                            6
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1420    Page 12 of 28




 this action is stayed “until such arbitration has been had….” Accordingly, Judge

 Cox ordered this matter “STAYED until the conclusion of any arbitration.” (ECF

 No. 27.)

       In April of 2019, JPay was informed by JAMS that it would no longer hear

 arbitrations brought by inmate claimants. In a letter to JPay, JAMS explained that

 this decision resulted from JAMS’ administrative and logistical difficulties

 arbitrating inmate actions. (ECF No. 29, Exhibit A.) JAMS did not, in any way,

 criticize JPay or JPay’s arbitration practices. Id.

       Effective May 3, 2019, JPay revised its TOU to remedy the failed term and

 select AAA as its designated arbitrator on a go-forward basis. (Alegre Decl. ¶ 3.)

 Whereas the original TOU naming JAMS provided that arbitration would be

 conducted by a panel of three arbitrators, the 2019 TOU provides for arbitration

 conducted by AAA pursuant to AAA’s Consumer Arbitration Rules. (Ex. A § 9.)

 AAA’s Consumer Arbitration Rules provide that “[i]f the arbitration agreement does

 not specify the number of arbitrators and the parties do not agree on the number, the

 dispute shall be heard and decided by one arbitrator.”         See AAA Consumer

 Arbitration Rules, p. 17. This revision was necessary because of the excessive costs

 of three-arbitrator panels. Specifically, each three-arbitrator AAA panel generates a

 $9,700 invoice from AAA to the business at the initiation of the dispute, irrespective




                                            7
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19          PageID.1421   Page 13 of 28




 of the merits of the underlying claims.6 Where, as here, Plaintiff’s counsel identifies

 fifty-seven claimants, each asserting damages of approximately $1,000, Plaintiff’s

 counsel would be able to leverage the costs of AAA arbitration to demand pre-

 arbitration settlements far in excess of the value of claims asserted, irrespective of

 the merits of the underlying claim. (See Exs. B, C, F, G.)

       To further prevent such bad-faith gamesmanship tactics, the 2017, 2018 and

 2019 versions of the TOU all require claimants to attempt to resolve complaints

 directly with JPay prior to initiating arbitration, to permit resolution without

 incurring unnecessary arbitration costs. (2017 TOU § 8; 2018 TOU § 8; 2019 TOU

 § 9(b).) The 2019 TOU added new language clarifying the informal dispute

 resolution process, including by providing a mailing and email addresses where

 disputes may be submitted, but the dispute resolution requirement itself existed in

 prior agreements. (2017 TOU § 8; 2018 TOU § 8.) The fifty-seven additional

 claimants Plaintiff’s counsel purports to represent have not yet complied with the

 informal dispute resolution provision. (Alegre Decl. ¶ 6.)

       On May 13, 2019 Plaintiff filed a Motion to Lift Stay, asserting that JAMS’

 decision to not hear Plaintiff Kensu’s claim rendered the arbitration agreement



 6
   AAA’s Consumer Arbitration Rules require the business to pay a $425 filing fee,
 $7,500 in arbitrator compensation deposits, and a $1,775 case management fee at
 the initiation of any three-arbitrator panel arbitration. See AAA Consumer
 Arbitration Rules, p. 33.
                                           8
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19       PageID.1422    Page 14 of 28




 unenforceable. (ECF No. 28.) JPay opposed the motion, pointing out that pursuant

 to the FAA, 9 U.S.C. § 5, the correct course of action was for the Court to appoint a

 substitute arbitrator. JPay did not seek to hold Kensu to the May 3, 2019 revised

 TOU, given that the Court had ordered arbitration under the prior TOU. To resolve

 the motion sequence, Kensu and JPay agreed to substitute the term naming JAMS,

 and stipulated that Kensu would be permitted to bring his action before a three-

 arbitrator AAA panel (hereinafter, the “Kensu Terms”). (ECF No. 34.) The

 substituted terms of the Stipulation apply to Plaintiff Kensu and Defendant JPay, and

 no other parties. (Id.)

       Kensu initiated his arbitration with AAA on August 19, 2019. On December

 11, 2019, a case management conference was held between Kensu and JPay before

 three arbitrators. AAA issued a scheduling order on December 17, 2019. As Kensu

 admitted before this court at the December 9, 2019 status conference, Kensu’s

 arbitration is ongoing.

       Separate and apart from Kensu’s arbitration, on August 26, 2019, Plaintiff’s

 counsel wrote to JPay identifying eight additional claimants, each alleging

 approximately $1,000 in damages, and asked for consent to arbitrate these eight

 claimants under the Kensu Terms. (Ex. B) In the interests of good faith, efficiency,

 consistency and courtesy, and with the understanding that Plaintiff’s counsel would

 bring a limited set of claims to test common legal and factual arguments, JPay


                                          9
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1423     Page 15 of 28




 informally consented to arbitrations for these eight claimants under the Kensu

 Terms.

       Upon realizing the cost to JPay for initiating each three-arbitrator panel before

 AAA, Plaintiff’s counsel wrote to JPay again on September 20, 2019 identifying an

 additional nineteen claimants, again uniformly asserting $1,000 in damages per

 claimant. (Ex. C.) As a point of fact, many of these claimants have spent less than

 $1,000 on JPay services in total. (Alegre Decl. ¶ 7.) In one particularly egregious

 instance, Plaintiff’s counsel asserts damages of $1,000 on behalf of a claimant who

 has spent less than $35 on JPay products and services. (Alegre Decl. ¶ 8.) In

 contemporaneous phone conversations, Plaintiff’s counsel threatened to bring

 “hundreds” of similarly de minimus actions before expensive AAA three-arbitrator

 panels.

       In response, JPay declined to extend the Kensu Terms to the nineteen

 claimants identified on September 20, 2019, and informed Plaintiff’s counsel that

 these individuals could initiate arbitrations pursuant to the terms of the most recent

 TOU. (Ex. D.) Undeterred, Plaintiff’s counsel wrote on October 31, 2019 of their

 intent to file the motion now before this Court, to compel arbitration under terms

 other than the terms of the TOU. (Ex. E.) To bolster this motion, and exert further

 leverage over JPay, Plaintiff’s counsel wrote again on November 4, 2019 and

 December 2, 2019 identifying 30 additional claimants. (Exs. F, G.) JPay responded


                                          10
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1424    Page 16 of 28




 to each letter, again declining to extend the Kensu Terms to non-parties, and

 reminding Plaintiff’s counsel that arbitration is available under the terms of the

 current TOU.

       Now recognizing Plaintiff’s counsel’s improper strategy, on November 27,

 2019 JPay withdrew its consent to arbitrate the eight claimants identified in the

 August 26, 2019 letter under the Kensu Terms, and directed all future claimants

 represented by Plaintiff’s counsel to the TOU. (ECF No. 35, Ex E.)

       Plaintiff’s counsel now brings this motion, in violation of the stay and seeking

 relief on behalf of non-parties, in an attempt to obtain settlement leverage driven by

 the extraordinary cost to JPay of never-ending arbitrations under the Kensu Terms,

 brought in connection with de minimus and potentially meritless claims and without

 precondition.

                                    ARGUMENT

 I.    THIS ACTION IS STAYED
       As a threshold issue, this action is stayed pursuant to Judge Cox’s March 11,

 2019 order until the conclusion of Kensu’s arbitration. (ECF No. 27, p. 6.) Because

 this action is stayed, Plaintiff’s motion cannot be considered.

        This stay is mandatory under the FAA, 9 U.S.C. § 3, which provides “the

 court in which such suit is pending, upon being satisfied that the issue involved in

 such suit or proceeding is referable to arbitration under such an agreement, shall on


                                          11
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19          PageID.1425    Page 17 of 28




 application of one of the parties stay the trial of the action until such arbitration has

 been had in accordance with the terms of the agreement….” See also Fazio v.

 Lehman Bros., 340 F.3d 386, 392 (6th Cir. 2003) (“If a court determines that the

 cause of action is covered by an arbitration clause, it must stay the proceedings until

 the arbitration process is complete.”).

       Critically, the reason the FAA mandates a stay is because “a compulsory

 arbitration provision divests the District Court of jurisdiction[.]” Simon v. Pfizer

 Inc., 398 F.3d 765, 773 (6th Cir. 2005) (citation omitted). All arbitrable issues must

 be resolved before a Court may exercise jurisdiction over any remaining disputes.

       As admitted by Plaintiff at the December 9, 2019 status conference before

 Magistrate Judge Morris, Kensu’s arbitration is ongoing. A status conference was

 held as recently as December 11, 2019, and a scheduling order was issued by AAA

 on December 17, 2019. Accordingly, the stay required by Judge Cox’s order and

 the FAA remains in effect. Plaintiff has presented no legal basis to lift the stay.

 Plaintiff’s motion must therefore be struck or denied.

 II.   JPAY HAS NOT IMPROPERLY CONTACTED ANY CLASS
       Plaintiff seeks corrective action as a consequence of alleged “harmful

 interference with the rights of the putative class members.” (ECF No. 35, p. 24.)

 Plaintiff’s argument is meritless because Plaintiff and all alleged class members have

 expressly waived their right to participate in a class action. JPay could not possibly


                                            12
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19         PageID.1426     Page 18 of 28




 communicate with a class, as there cannot possibly be a class. Moreover, the alleged

 communication with these non-class members was necessary and appropriate

 following JAM’s decision to no longer hear inmate arbitrations, and did not

 substantively injure or diminish the rights of the non-class.

       A.     Potential Claimants Expressly Waived the Right to Participate in
              a Class Action.
        As acknowledged by the Magistrate Judge’s Report and Recommendation,

 the TOU has contained the phrase “You agree that, by entering into this

 Agreement, you and JPay are each waiving the right to a trial by jury or to

 participate in a class action or class arbitration” since 2017. (ECF 23, p. 3

 (emphasis in original).) The Report also noted that, since 2016, the TOU has

 contained additional language stating “ALL DISPUTES, REGARDLESS OF THE

 DATE OF ACCRUAL OF SUCH DISPUTE, SHALL BE ARBITRATED ON AN

 INDIVIDUAL BASIS. YOU ARE WAIVING YOUR RIGHT TO PARTICIPATE

 IN A CLASS ACTION LAWSUIT . . . .” (Id.) In light of these clear class-waivers,

 the Report further opinioned that these waivers are enforceable. (Id., p. 9 n. 4.)

       It is logically untenable that JPay could have communicated with a class when

 all purported class members have expressly waived their right to pursue a class

 action. Plaintiff’s authorities are uniformly distinguishable on the grounds that they

 involve actions where there was no waiver in place at the initiation of litigation, such



                                           13
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1427     Page 19 of 28




 that a putative class could be brought at that time, and defendants later attempted to

 modify the rights of putative class members.

       For example, in McKee v. Audible, Inc., No. CV 17-1941-GW(EX), 2018 WL

 2422582 (C.D. Cal. Apr. 6, 2018), defendant Audible moved to compel arbitration

 of a putative class action, but the court found Audible’s then-existing arbitration

 agreement was unenforceable. Id. at *1. While litigation was ongoing, Audible

 revised its arbitration agreement in a manner that remedied the prior defects, and

 required putative class members to agree to the now-enforceable arbitration

 agreement. Id. at *3. The court found that this communication was improper

 because at the inception of litigation alleged class members had the right to join a

 class, and thus constituted a putative class. Likewise, in Kleiner v. First Nat’l Bank

 of Atlanta, 751 F.2d 1193, 1196 (11th Cir. 1985), the court found a defendant had

 acted inappropriately by soliciting class exclusions from potential class members

 after a putative class action was filed. And in Friedman v. Intervet Inc., 730 F. Supp.

 2d 758 (N.D. Ohio 2010), a defendant sought to obtain settlements and releases from

 individual putative class members while the action was pending.

       These facts are in stark contrast to this matter, where at the inception of

 litigation all potential class members—and the named plaintiff himself—had already




                                           14
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19         PageID.1428     Page 20 of 28




 expressly waived the right to participate in a class action.7 Simply put, in Plaintiff’s

 authorities, defendants sought to exclude members of a putative class from ongoing

 litigation. Here, pre-existing waivers have precluded the existence of a class from

 day one of the litigation.

        B.    The May 3, 2019 Amendment to the TOU Was Necessary and
              Appropriate.
        Even if JPay’s actions could constitute communications with a “putative

 class,” no relief is warranted because JPay’s communications did not constitute

 harmful interference with any recipient’s rights. Plaintiff broadly alleges that

 claimant’s rights were hindered when JPay replaced the 2018 TOU with the 2019

 TOU.    But Plaintiff cannot assert any factual basis demonstrating that these

 amendments substantively interfered with the rights of claimants. As the Supreme

 Court has determined, “an order limiting communications between parties and

 potential class members should be based on a clear record and specific findings that

 reflect a weighing of the need for a limitation.” Gulf Oil Co. v. Bernard, 452 U.S.

 89, 101, 101 S. Ct. 2193, 2200, 68 L. Ed. 2d 693 (1981). Plaintiff’s allegations do

 not meet this standard.




 7
   There are additional facts and circumstances unique to each of Plaintiff’s
 authorities which warrant distinction from the matter at issue before this Court. But
 for simplicity, the Court need not go beyond the common distinction discussed
 herein.
                                           15
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1429       Page 21 of 28




       Under the 2018 TOU, in effect at the time of Judge Cox’s March 11, 2019

 order compelling arbitration, claimants were permitted, “[i]n the event JPay is

 unable to resolve a complaint you may have to your satisfaction,” to bring an

 arbitration before JAMS. (2018 TOU § 8.) However, due to no fault of JPay’s,

 JAMS determined in April of 2019 that it would no longer hear prisoner arbitrations.

 Accordingly, any party asserting a new claim in April of 2019 would be permitted

 to—after providing JPay an opportunity to resolve the complaint—bring arbitration

 and have a court appoint a substitute arbitrator pursuant to 9 U.S.C. § 5.

       The “improper communication” at issue is JPay’s May 3, 2019 amendment to

 the TOU, which substitutes AAA’s Consumer Arbitration Rules in place of a three-

 arbitrator JAMS panel, to remedy the failed term. The 2018 TOU and all prior

 versions expressly permit JPay to amend the TOU at any time. (See 2018 TOU

 Preamble.) Plaintiff does not and cannot explain how the substitution of AAA for

 JAMS, or three arbitrators for one, interferes with any claimant’s rights. The

 amendment further clarified and formalized the existing pre-arbitration dispute

 resolution requirement, but again, Plaintiff does not and cannot explain how these

 amendments interfere with any substantive right.

       In fact, the 2019 TOU expands the rights of claimants, as it adds a provision

 expressly permitting small claims court as an alternative jurisdiction for any dispute.

 (2019 TOU § 9(a).) Moreover, while the 2018 TOU required arbitration to occur in


                                           16
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19       PageID.1430    Page 22 of 28




 Miami, Florida, the 2019 revision permits arbitration in the county of claimant’s

 correctional facility. (2018 TOU § 8(c); 2019 TOU § 9(C).)

        In sum, JPay’s communication with prospective claimants was necessary to

 amend the selection of arbitrator, and expanded the rights of prospective claimants.

 There is no basis to find that the 2019 TOU improperly interfered with the rights of

 the non-class claimants.

 III.   THE KENSU TERMS ONLY APPLY TO KENSU
        The July 18, 2019 Stipulated Order to Resolve Plaintiff’s Motion to Lift Stay

 (ECF No. 34), which sets forth the so-called Kensu Terms, is between Kensu and

 JPay. At the time of Judge Cox’s order to compel arbitration, the TOU provided that

 arbitrations would be heard by a three-arbitrator JAMS panel. When JAMS declined

 to hear inmate arbitrations as of April 2019, the arbitration provision remained

 enforceable under 9 U.S.C. § 5, and the Court was empowered to appoint a substitute

 arbitrator. By the time Plaintiff brought his motion to lift the stay, the 2019 TOU

 was already in effect. The 2019 TOU provides that arbitrations are to be heard by a

 single AAA arbitrator. By way of compromise, JPay stipulated that Plaintiff

 Kensu—and only Plaintiff Kensu—could bring his arbitration before a three-

 arbitrator AAA panel, as a substitution of the arbitrator selection term contained in

 the TOU. (ECF No. 34.) The Stipulation specifically provides that “Plaintiff will




                                          17
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1431    Page 23 of 28




 submit this dispute to arbitration before the American Arbitration Association.” (Id.

 (emphasis added).)

       Plaintiff now asks this Court, in purpose and effect, to rewrite the Stipulation

 to include non-party claimants. Plaintiff incorrectly claims that “[o]n September 13,

 2019, the parties entered into a stipulated agreement arbitrate [sic] eight of the

 putative class members’ cases individually pursuant to the Kensu Terms….” (ECF

 No. 35 p. 25.) No such stipulation exists.

       A.     The Informal Agreement with Eight Additional Claimants Was
              Non-Binding.
       JPay informally agreed to accommodate claims brought by eight claimants

 under the Kensu Terms in the interests of good faith, efficiency, consistency and

 courtesy, and with the understanding that Plaintiff’s counsel would bring a limited

 set of claims to test common legal and factual arguments. When it became clear that

 Plaintiff’s counsel intended to use the costs associated with the Kensu Terms to exert

 settlement leverage far in excess of the value of the underlying claims, JPay

 rescinded its consent.

       JPay’s accommodation did not constitute a valid or enforceable agreement to

 arbitrate. It is axiomatic that, “[t]o be enforceable, a contract must be supported by

 legal consideration.” Lancaster & York, LLC v. Oakland Cty. Treasurer, No.

 333064, 2017 WL 4654937, at *1 (Mich. Ct. App. Oct. 17, 2017), appeal denied,

 503 Mich. 870, 918 N.W.2d 187 (2018). Moreover, under the pre-existing duty rule,

                                          18
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19         PageID.1432     Page 24 of 28




 “a party's promise to provide performance that he is already otherwise required to

 provide . . . is not valid consideration to render an agreement an enforceable

 contract.” Id.

       Plaintiff contends that consideration was provided “in that the parties agreed

 to proceed through arbitration, rather than pursue each of these cases individually in

 federal court.” (ECF No. 35 p. 26.) But all eight claimants had already agreed to

 proceed through arbitration, rather than in federal court, by accepting the TOU.

 Plaintiff asserts that consideration exists because claimants agreed to not breach their

 existing obligations under the TOU. See Ulticare, Inc. v. Cty. of Wayne, No. 272229,

 2007 WL 2807938, at *3 (Mich. Ct. App. Sept. 27, 2007) (“Under the ‘preexisting

 duty’ rule, doing what one is legally bound to do is not consideration for a new

 promise.”) This is a crystal-clear application of the pre-existing duty rule, and as

 such, no valid consideration exists. Therefore, there is no binding agreement for this

 Court to enforce.

       B.     The Eight Additional Claimants Are Not Harmed by Arbitration
              Under the TOU.
       Plaintiff’s breach-of-contract theory also fails because Plaintiff has not and

 cannot allege ascertainable damages resulting from JPay rescinding its consent to

 arbitrate under the Kensu Terms, as an alternative to arbitration under the terms of

 the 2019 TOU. See PTN-NRS, LLC v. Cty. of Wayne, No. 332135, 2017 WL



                                           19
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19         PageID.1433     Page 25 of 28




 4447016, at *2 (Mich. Ct. App. Oct. 5, 2017) (“To state a claim for breach of

 contract, plaintiff must allege a contract, a breach of that contract, and damages.”)

        Under both sets of terms, claimants are permitted to bring arbitration before

 AAA, with two notable differences. First, under the Kensu Terms, arbitration is to

 be heard by a three-arbitrator panel, while the 2019 TOU does not provide for three

 arbitrators.   Second, the 2019 TOU requires claimants to attempt to resolve

 complaints with JPay prior to escalating the dispute to arbitration and incurring

 unnecessary arbitration expenses. Plaintiff cannot meaningfully demonstrate that

 claimants are injured by arbitration before a single AAA arbitrator, in place of

 arbitration before three AAA arbitrators. Likewise, Plaintiff cannot reasonably

 allege that claimants are “damaged” by a pre-arbitration dispute resolution

 provision. Accordingly, absent damages, there is no basis for this Court to find a

 breach of the alleged agreement, or to award relief requested therewith.

 IV.    NON-PARTY CLAIMANTS ARE NOT ENTITLED TO THE RELIEF
        SOUGHT
        Plaintiff’s motion cannot overcome the stay of this action, and does not

 articulate a valid basis for relief. But even if Plaintiff was entitled to some form of

 relief, there is no justification for the form of relief sought. Specifically, Plaintiff

 seeks an order compelling that all future arbitration for non-party claimants occur

 under the Kensu Terms, as are presented in the parties’ July 18, 2019 stipulation

 between Kensu and JPay.

                                           20
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19        PageID.1434    Page 26 of 28




       If this Court finds that the 2019 TOU is not applicable to future claimants,

 claimants would then be bound by the 2018 TOU, which selects JAMS as the

 arbitrator, and the Court would then be permitted under 9 U.S.C. § 5 to select a

 substitute arbitrator. But the Kensu Terms go beyond selection of an arbitrator, and

 contain additional substituted terms including the number of arbitrators and the

 location of arbitration, as a consequence of the negotiated compromise between

 Kensu and JPay. There is no legal basis for the Court to compel compliance with

 the full suite of Kensu Terms for disputes involving claimants other than Kensu.

       At present, Kensu’s arbitration is ongoing, and this matter is stayed pursuant

 to the FAA, which divests this Court of jurisdiction during the pendency of

 arbitration. All non-party claimants are fully capable of bringing arbitrations under

 the terms of the 2019 TOU. Plaintiff is improperly asking this Court to expand the

 individually-negotiated Kensu Terms to non-party claimants so that Plaintiff’s

 counsel may exert improper settlement leverage over JPay vis-à-vis the Kensu

 Terms, which are more expensive to JPay than arbitration under the terms of the

 2019 TOU. There is no legal basis to grant Plaintiff’s request.

                                   CONCLUSION
       For the above reasons, Defendant respectfully requests that the Court strike or

 deny Plaintiff’s motion, and further issue an order for the benefit of any arbitrators




                                          21
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19       PageID.1435   Page 27 of 28




 clarifying that the Stipulated Order ECF No. 34 applies only to Plaintiff Kensu and

 no other claimants.

  Dated: December 24, 2019                    Respectfully submitted,

                                              JPAY INC.

                                              By: /s/ Elizabeth Herrington
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              Elizabeth Herrington (IL#6244547)
                                              Zachary R. Lazar (IL#6325727)
                                              77 West Wacker Drive, Fifth Floor
                                              Chicago, IL 60601
                                              312-324-1000
                                              beth.herrington@morganlewis.com

                                              HICKEY HAUCK BISHOFF &
                                              JEFFERS PLLC
                                              Benjamin W. Jeffers (P57161)
                                              One Woodward Avenue, Suite 2000
                                              Detroit, MI 48226
                                              313.964.8600
                                              bjeffers@hhbjlaw.com

                                              Attorneys for Defendant




                                         22
Case 2:18-cv-11086-SFC-PTM ECF No. 36 filed 12/24/19     PageID.1436   Page 28 of 28




                         CERTIFICATE OF SERVICE
       The undersigned hereby certifies the foregoing Opposition to Plaintiff’s

 Motion for Corrective Action and to Compel Arbitration was filed on December 24,

 2019 with the Clerk of Court using the CM/ECF system.



                                       /s/ Elizabeth Herrington
                                       Elizabeth Herrington (IL#6244547)
                                       Morgan, Lewis & Bockius LLP
                                       77 West Wacker Drive, Fifth Floor
                                       Chicago, IL 60601
                                       312-324-1000
                                       beth.herrington@morganlewis.com

                                       Attorney for Defendant
